Title: Tuesday May 1st. 1787.
From: Adams, John Quincy
To: 


       It thundered this morning from seven to nine, with some rain. I went with Barron to Mr. Hilliard’s, and gave him the petition, which we desired him to deliver to the board of overseers. He told us we should not be so likely to succeed as we might if the Senate were to attend; they are detained by Boston by public affairs, as this is the last day on which the general Court propose to sit. However, the matter was not determined this day; but the gentlemen adjourned till Friday, at Boston when some of the Senators may attend.
       Samuel Kellogg of Hebron, in Connecticut will be 26 the 7th. of this month. After having spent some time both at New Haven, and at Dartmouth Colleges, he entered here just before last Commencement: he proposes preaching, and is very superstitious and bigoted: he agreed after last Commencement to chum with Child; but before they had lived together three months, Child gave him six dollars to renounce his right to part of their chamber. Sever was the first person who noticed him, when he came to College, and he rewarded him by telling some lies concerning Sever, to a young lady, and in consequence of this he had a violent dispute with him. He introduced himself to several of the best families in town, and desired Mr. Read to introduce him to the worthy lads in our Class, because, said he, “I wish to be intimate with those only that bear good characters.” A character thus compounded of Superstition, impudence, hiprocrisy, and Avarice, will not probably be popular any where: here he is universally despised or hated.
      